139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Benigno LONGORIA, Petitioner,v.Director, Office of Workers Compensation Programs;Metropolitan Stevedore Company, Respondents.
No. 96-71042.
BRB No. 94-0677.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 13, 1998**.Decided Feb. 19, 1998.

Petition for Review of an Order of the Benefits Review Board.
Before SNEED, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
The opinions of Drs. Schmitz, Kelley and Kneapler adequately support the ALJ's finding that Longoria's claim of permanent total disability was unwarranted.  AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3